DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 15, 28, 39-42, 44, 47-51, 64, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuckels nee Byth et al. (US 4532051), herein Nuckels.
With respect to claim 1 (as well as broader claim 67), Nuckels discloses enhanced oil recovery compositions comprising surfactants (title, abstract).  The surfactant may be an alkylated diaromatic sulfonate (abstract) which is further pictured in figure II in Column 2 wherein R”a may be C4-18, R”b may be nothing/optional, z=1, x=y=1 and M=alkali salt, which embraces the use of sodium. Such embraces the disulfonate compound.  The composition further comprises water (Column 4 line 68).
The claimed surfactant is embraced by Nuckels and all of the composition requirements are met (e.g. water and surfactants). Although silent as to the particle size requirements of the claim, it would be considered obvious to one of ordinary skill in the art to select the particle size as deemed appropriate by the user. It would have been considered obvious to provide for a particle size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding the “unconventional subterranean formation” requirements of claim 1, the specification (see [0041]) defines this as any fractured formation, herein the formation of Nuckels requires enhanced oil recovery processes to recover more oil, meeting the “formation that requires intervention in order to recover hydrocarbons at economic rates or volumes” requirement of the definition therein. As such all the limitations of claims 1, 3, and 4 are met.  

With respect to claim 15, wherein the single-phase liquid surfactant package further comprises one or more secondary surfactants, wherein the one or more secondary surfactants comprise from 10% to 90% by weight of the single-phase liquid surfactant package; and wherein the one or more secondary surfactants have a concentration within the low particle size injection fluid of less than 1%. The reference teaches the anionic surfactant is added in amounts of 0.005-3 wt% of the total fluid (Column 4 line 59). The composition may further comprise an alkanol condensed with an alkylene oxide wherein the alkanol may be a C8-16 (Column 3 line 33) and the ratio of such with the alkylene oxide may be 1:1 to 1:10 (e.g. 1 mole alkanol to 10 moles oxide).  The alkylene oxide may be ethylene oxide. The alkanol condensate is added in amounts of 0.01-5 and thus taken with the amount of anionic surfactant above the range of claim 15 is embraced and rendered obvious by the reference. The total amount of surfactant in the aqueous fluid of the multiple surfactants is 0.115-20 wt%. 
  
With respect to claims 28, 39-41 and 47-51, further details of the injection fluid may be found in col. 2, line 1 – col. 5, line 30, and Example 1. Further, the salinity (TDS) is exemplified at 6 percent (Column 6 line 44) which is 60,000ppm.  The formation may be a carbonate such as dolomite (Column 4 line 51) and sandstone is used as a core sample in Example 1, thus may to be suitable formations for the composition of Nuckels

With respect to claim 42, thickening (e.g. gelling) agents may be added such as celluloses (Column 4 line 24).

With respect to claim 44, Nuckels teaches wherein the single-phase liquid surfactant package further comprises one or more co-solvents, and wherein the one or more co-solvents comprise a Cl-C5 alcohol, an ethoxylated Cl-C5 alcohol, or any combination thereof (Example 1).

With respect to claim 64, Nuckels teaches wherein the method comprises a formation stimulation operation (claim 12). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-3, 11, and 23 of copending Application No. 16635906 (‘906 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are merely a broadened form of the ‘906 application by not requiring the fluid to imbibe into a rock. It would have been considered obvious to one of ordinary skill in the art to have provided the claims within the same application in order to obtain broadened patent protection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 80 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stournas teaches a method for the recovery of oil from a subterranean oil reservoir penetrated by spaced injection and production systems in which an aqueous fluid is introduced into said reservoir via said injection system to displace oil to said production system, the improvement comprising employing as at least a portion of the fluid introduced into said injection system a substantially oil-free aqueous liquid containing a water-soluble anionic-nonionic surfactant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/21/2022